 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHELE BECKWITH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                             CASE NO. 2:15-CR-065 KJM

11                                 Plaintiff,              STIPULATION AND REQUEST FOR
                                                           PROBATION RECORDS; ORDER
12                           v.

13   JOHN ZEKE HARPER,

14                                 Defendant.

15

16
                                                   STIPULATION
17
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
18
     through defendant’s counsel of record, hereby stipulate as follows:
19
            1.      This Court signed a probation petition from Probation Officer Gelareh Farahmand on
20
     February 20, 2019.
21
            2.      By previous order, the Evidentiary Hearing in this matter was set for March 18, 2019.
22
            3.      By this stipulation, the United States now moves for an order authorizing the probation
23
     office to disclose to government and defense counsel any and all documents related to the charges in the
24
     petition that are in the possession of the probation office, including chronological reports, the results of
25
     drug tests, and any other documents relevant to the petition.
26
            4.      Defendant joins in this request.
27
            IT IS SO STIPULATED.
28

                                                           1
 1

 2
     Dated: March 8, 2019                            MCGREGOR W. SCOTT
 3                                                   United States Attorney
 4
                                                     /s/ Michele Beckwith
 5                                                   Michele Beckwith
                                                     Assistant United States Attorney
 6

 7
     Dated: March 8, 2019                            /s/ Douglas J. Beevers
 8                                                   Douglas J. Beevers
 9                                                   Counsel for Defendant
                                                     JOHN ZEKE HARPER
10

11

12
                                             ORDER
13
          IT IS SO ORDERED this 13th day of March, 2019.
14

15

16
                                                      UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
